Citation Nr: 1043803	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from October 1958 to 
October 1960.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007 rating decision in which the RO denied service 
connection for bilateral hearing loss, for tinnitus, and for a 
left knee disability.  The Veteran filed a notice of disagreement 
(NOD) in October 2007, and the RO issued a statement of the case 
(SOC) in January 2008.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
that month.  

Prior to certifying this appeal to the Board, in a March 2008 
rating decision, the RO granted the Veteran's claims for service 
connection for bilateral hearing loss and for tinnitus.  Because 
the March 2008 decision represents a full grant of the benefits 
sought with respect to these issues, these matters are no longer 
before the Board for consideration.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1977).

In April 2010, the Veteran testified during a hearing before RO 
personnel; a transcript of the hearing is of record.  

In November 2010, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, (1) 
that the disease or injury existed prior to service, and (2) that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

In this case, the Veteran's service treatment records (STRs) 
reflect that he had no abnormalities of the lower extremities at 
his October 1958 induction examination.  On his Report of Medical 
History, he denied "trick" or locked knee, but complained of 
leg cramps when walking hard.  In December 1958, he complained of 
left knee pain.  The medical note reflects that he reported that 
he had had left knee pain since age 16 when a knot appeared in 
the popliteal area and that he had had intermittent giving way 
and pain since then.  He also reported that he had cramps at 
night and that the pain was now in his lower leg and hip.  The 
physical examination was unremarkable.  He was given an ace 
bandage, aspirin, and light duty for 4 days.  There are no 
follow-up records regarding any knee problems during service.  
The report of the August 1960 discharge examination reflects that 
his lower extremities were normal and he reported that he was 
"in very good health."  On his Report of Medical History, he 
denied having "trick" or locked knee.

During the April 2010 RO hearing, and in various other 
statements, the Veteran asserted that he does not recall having 
any knee problems preexisting service.  He said that he had left 
knee pain and swelling during military service associated with 
running, and that he has continued to have knee problems since 
then.  

As an initial matter, the Board notes that there is not clear and 
unmistakable evidence that a left knee condition preexisted 
service.  The Veteran's lower extremities were normal at 
induction and although he reported having knee pain since age 16, 
no chronic disability was shown - either before or during 
service.  There is, however, a documented report of knee pain 
during service, and the Veteran has asserted continuity of 
symptomatology.  Furthermore, there is medical evidence of 
current left knee disability.  Although a private physician (Dr. 
Sutherland) and a December 2008 VA examiner have provided medical 
opinions on the question of nexus with service, for the reasons 
explained below, the Board finds that these opinions are 
inadequate.

The Board points out that Dr. Sutherland's opinion is not 
consistent with the Veteran's medical history and that additional 
medical evidence has been received since the December 2008 VA 
examiner's opinion.  Furthermore, the diagnoses given for the 
Veteran's left knee have been inconsistent.  

In a March 2007 letter, Dr. Sutherland indicated that the Veteran 
had internal derangement and synotenovitis of the left knee with 
medial and anterior cruciate ligament damage and that this left 
knee condition was related to "probable service related injury 
to his left knee."  As noted above, however, there was no 
specific injury to the left knee during service.  

The December 2008 VA examiner diagnosed the Veteran with 
intermittent tenosynovitis.  An X-ray of the left knee showed no 
acute bony abnormality, significant degenerative joint disease or 
joint effusion.  The examiner opined that the Veteran's left knee 
condition was less likely as not caused by or a result of 
treatment for knee pain during service.  

Private treatment records from Dr. Owens, which were received 
after the December 2008 VA examiner's opinion, include an August 
2008 X-ray showing that the Veteran had mild osteoarthritis of 
the left knee.  Other records also note that the Veteran had a 
history of gouty arthritis, although there are no records of 
actual treatment of gout in the left knee.

In an April 2010 letter from Dr. Sutherland, the physician 
indicated that the Veteran had severe restriction in range of 
motion of the left knee and laxity of the anterior cruciate 
ligament and medial meniscus with mild retropatellar effusion.  
These findings were not shown on December 2008 VA examination.  
Furthermore, in addition to the left knee conditions noted in 
March 2007, the physician indicated that the Veteran also had 
chondromalacia.  

Given the in-service complaints of left knee pain, the Veteran's 
assertions of continuity of symptomatology, the inconsistent 
diagnoses of the left knee, and the additional medical evidence 
received since the December 2008 VA examination, the Board finds 
that further examination and medical opinion would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claim (as the original claim for 
service connection will be considered on the basis of the 
evidence of record).  
See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran fails to report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to the 
Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Mountain 
Home VA Medical Center (VAMC) dated through January 2010.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment for the left knee 
from the Mountain Home VAMC since January 2010, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Mountain 
Home VAMC all records of evaluation and/or 
treatment for the Veteran's left knee, since 
January 2010.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for left 
knee disability.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA orthopedic examination, by an appropriate 
physician, at a VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and studies 
(to include X-rays) should be accomplished 
(with all results made available to the 
requesting physician prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail.

The examiner should clearly identify all 
current disability(ies) of the left knee.  
Then, with respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater  probability) that the disability 
is the result of disease or injury was 
incurred in or aggravated by the Veteran's 
military service.  

In rendering this opinion, the physician 
should consider and discuss the medical 
findings and opinion of Dr. Sutherland in the 
March 2007 and April 2010 letters, as well as 
the August 2008 X-ray ordered by Dr. Owens.

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for left knee disability in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The 
RO is reminded that this appeal has been advanced on the 
Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



